Citation Nr: 0814192	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-32 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for spinal meningitis.

2.  Entitlement to service connection for major depressive 
disorder, claimed as a mental condition.

3.  Entitlement to service connection for an eye disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.

ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, dated in November 2004 which denied service 
connection for spinal meningitis and major depression 
disorder and denied the veteran's application to reopen 
previously denied claims for service connection for residuals 
of a back injury, a bilateral foot disability, and residuals 
of a bilateral knee injury; and a July 2005 rating decision 
which denied service connection for an eye disability.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran currently has spinal meningitis or residuals 
thereof.

2.  The competent medical evidence does not demonstrate that 
the veteran's major depressive disorder was incurred in or 
aggravated by his active service.

3.  The competent medical evidence does not demonstrate that 
the veteran's eye disability was incurred in or aggravated by 
his active service.

4.  The veteran did not appeal a June 1982 rating decision 
that denied service connection for a back condition; a 
September 1990 rating decision that found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a back condition; or a November 
2000 rating decision that found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for residuals of a back injury and denied service 
connection for a bilateral foot disability and residuals of a 
right and left knee injury.

5.  Evidence received since the November 2000 rating 
decision, does not, by itself or when considered with 
previous evidence of the record, relate to an unestablished 
fact necessary to substantiate the veteran's claims and does 
not raise a reasonable possibility of substantiating the 
claims.



CONCLUSIONS OF LAW

1.  Service connection for spinal meningitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).

2.  Service connection for major depression disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).

4.  Service connection for an eye disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303(c), 
3.304 (2007).

4.  The June 1982 rating decision that denied service 
connection for a back condition; the September 1990 rating 
decision that denied reopening the claim for service 
connection for a back condition; and the November 2000 rating 
decision that denied reopening of the claim for service 
connection for residuals of a back injury and denied service 
connection for a bilateral foot and bilateral knee 
disabilities are final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In September 2004 and June 2005, prior to the initial 
adjudication of the claims, the veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to obtain review his claims and determine what 
additional information was needed to process his claims, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  In May 2006, the veteran indicated that he had 
no additional evidence to submit in support of his claims.

While the veteran was not given notice of what type of 
information and evidence he needed to substantiate a claim 
for an increased rating, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  With respect to the new and material evidence 
claims, VA obtained examinations regarding the underlying 
service connection claims in May 2000.  The Board finds that 
VA is not obligated to provide any further examinations in 
this case because the evidence does not establish that the 
veteran suffered an event, injury, or disease in service.  
38 C.F.R. § 3.159(c)(4).  With respect to the remaining 
service connection claims, VA examinations were obtained in 
May 1982 and May 2000.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding notice requirements for 
claims to reopen final decisions.  The Board finds no basis 
to remand this case to the RO for additional development.  
Again, based on the September 2004 notice already provided to 
the veteran cited above, which addresses both the 
requirements for reopening the claims for service connection 
for a residuals of a back injury, a bilateral foot 
disability, and residuals of a right and left knee 
disability, as well as the evidence required by the 
underlying claims for service connection, further amended 
notice to the veteran would not provide a basis to grant 
these claims.  The Board again observes that the veteran has 
made no showing or allegation that the content of the notice 
resulted in any prejudice to the veteran.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.





Service Connection

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Congenital or developmental defects and refractive errors of 
the eye as such are not diseases within the meaning of the 
applicable legislation and are thus not subject to service 
connection.  38 C.F.R. § 3.303(c) (2007).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

1.  Spinal meningitis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for spinal meningitis.

The veteran's service medical records show that the veteran 
was hospitalized in March 1968 for headache, backache, a sore 
throat, and cough.  Three days later he was discharged from 
care.  Records show that he was diagnosed with an upper 
respiratory infection.  In October 1969, the veteran was 
treated for symptoms related to a viral syndrome that 
included a slight cough and some nausea.  Reports of a 
January 1968 enlistment examination and January 1971 
separation examination are void of findings, complaints, 
symptoms, or diagnoses attributable to spinal meningitis.

The veteran underwent a VA medical examination in May 1982 
which was unremarkable.

VA medical records include a January 1998 mental health 
record which reflects the veteran's report that he was 
treated for spinal meningitis in service.  However, the 
treatment record is void of a diagnosis of spinal meningitis.  
Additional VA and private medical records are also void of 
findings, complaints, symptoms, or a diagnosis of spinal 
meningitis.

The Board finds that the post-service medical records do not 
demonstrate that the veteran currently has a diagnosis of 
spinal meningitis, or residuals thereof, which is related to 
his service.  The Board recognizes the veteran's own 
contention as to the diagnosis and relationship between his 
service and the claimed disease.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, his own assertions do not 
constitute competent medical evidence that the veteran 
currently has spinal meningitis or residuals thereof.

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has a 
diagnosis of spinal meningitis.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
the absence of evidence showing a current diagnosis of spinal 
meningitis, service connection cannot be granted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for spinal meningitis, is denied.

2.  Major depressive disorder

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for major depressive 
disorder.

The veteran's service medical records are void of findings, 
complaints, symptoms, or diagnoses of any psychiatric 
disability.  The January 1968 enlistment examination report 
reflects a normal psychiatric evaluation.  The January 1971 
separation examination report also reflects a normal 
psychiatric examination, however the examining physician 
noted that the veteran had nightmares once or twice a month.

VA medical records dated in January 1998 show that the 
veteran presented for a psychiatric evaluation with a gradual 
onset of a loss of pleasure and interest in his life.  He 
complained of domestic problems with his family.  On 
examination, he had a depressed mood and markedly diminished 
interest or pleasure in almost all activities.  He had 
insomnia and psychomotor retardation.  He reported feelings 
of worthlessness and had recurrent thoughts of death and of 
suicide.  He was found to meet the DSM-IV criteria for major 
depression.  In July 1998, he was diagnosed with major 
depression in partial remission and recurrent.  In November 
1998, the diagnosis was recurrent major depression.

In May 2000, the veteran underwent a VA psychiatric 
examination.  He presented with complaints of depression 
which he thought had a lot to do with the military.  He 
reported that he also thought some of the depression was 
attributable to his family problems.  The impression was 
recurrent moderate major depressive disorder.

VA medical records dated from September 2000 to September 
2004 show continued treatment for recurrent major depression.

The veteran's post-service medical records are negative for 
any diagnosis of major depression or major depressive 
disorder until many years after separation from active 
service.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  While the competent medical 
evidence shows that the veteran now suffers from major 
depressive disorder, the evidence does not show that the 
current major depressive disorder was incurred in or 
aggravated by service.  Furthermore, there is no competent 
medical opinion that relates his major depressive disorder to 
active duty.  In fact, during the May 2000 VA examination the 
veteran attributed his major depression to both his service 
and domestic problems.  In the absence of competent medical 
evidence linking any current major depressive disorder to 
service, service connection must be denied.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
major depressive disorder began during, or is a result of, 
his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that major depression was incurred in or aggravated 
by service.  Therefore, service connection for major 
depressive disorder, is denied.

3.  Eye disability

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for an eye disability, 
claimed as conjunctivitis.

The veteran's service medical records include a January 1968 
enlistment examination report which shows a diagnosis of 
defective vision with distant vision bilaterally of 25/20.  
In October 1968, he was diagnosed with conjunctivitis 
photophobia.  In April 1969, he complained of blurred vision 
and was provided convergence exercises.  A January 1971 
clinical record shows that the veteran complained of 
decreased visual acuity especially in the left eye with left 
eye strain which had recently worsened.  However, the January 
1971 separation examination report shows that distant vision 
was 20/20 bilaterally, and is void of any diagnosed vision or 
eye disability.

On VA examination in May 1982, the veteran's vision was 20/20 
bilaterally.

VA medical records dated in April 1999 show that the veteran 
complained of decreased vision, but had a healthy internal 
and external eye examination.  In November 2004, he 
complained of an occasional floater.  The assessment was 
longstanding "Vit floated OD (right eye)" per history and 
presbyopia.

The veteran's post-service medical records are negative for a 
diagnosed eye disability that can be related to the 
conjunctivitis treated in service.  Rather, the veteran has 
been diagnosed with presbyopia, a refractive error for which 
service connection cannot be granted.  See 38 C.F.R. 
§ 3.303(c) (2007).  There is simply no current eye disability 
that can be related to his period of service.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that he has a 
current eye disability that began during, or is a result of, 
his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that any current eye disability was incurred in or 
aggravated by service.  Therefore, service connection for an 
eye disability is denied.

New and Material Evidence

In a decision dated in June 1982, the RO denied service 
connection for a back condition.  In a decision dated in 
September 1990, the RO declined to reopen the veteran's claim 
for service connection for a back condition and in November 
2000, the RO declined to reopen the veteran's claim for 
service connection for residuals of a back injury, and denied 
service connection for a bilateral foot disability and for 
residuals of a right and left knee injury.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award of disallowance, or by denial on 
appellate review, whichever is earlier.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d); 20.302, 
20.1103 (2007).  Thus, the June 1982, September 1990, and 
November 2000 decisions became final because the veteran did 
not file timely appeals.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  Only evidence presented 
since the last final denial on any basis will be considered 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).
The evidence before the RO at the time of the June 1982 
decision consisted of statements from the veteran; service 
medical records dated from January 1968 to January 1971, and 
a VA medical examination report dated in May 1982.  The June 
1982 rating decision denied service connection for a back 
condition because there was no evidence that the veteran 
currently had a back disability.

The evidence before VA at the time of the September 1990 and 
November 2000 final decisions consisted of VA medical records 
dated from July 1997 to December 1999 and a May 2000 VA 
medical examination report.  In September 1990, the RO found 
that new and material evidence had not been submitted to 
reopen a claim for entitlement to service connection for a 
back condition because there was no evidence that a back 
condition was incurred or aggravated in service.  In November 
2000, the RO found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for residuals of a back injury.  The RO also 
denied the veteran's claims for service connection for 
residuals of a right and left knee injury because there was 
no evidence that these disabilities were incurred in or 
aggravated by service.  The RO denied the claim for service 
connection for disability of the feet because there was no 
evidence that the veteran currently had a bilateral foot 
disability.

Evidence received since the last final denial includes VA 
medical records dated from September 2000 to May 2005; 
statements from the veteran; additional service medical 
records dated from February 1968 to March 1968; and records 
from the Social Security Administration (SSA), including 
private medical records dated from July 1993 to October 2000 
and VA medical records dated from December 1999 to October 
2000; and a SSA decision dated in May 2002.  The new evidence 
shows that the veteran currently has disabilities of the back 
and knees as was the case at the time of the previous final 
decision, and is void of a diagnosed bilateral foot 
disability.

The Board finds that new and material evidence sufficient to 
reopen the claims has not been received.  First, VA and 
private medical records demonstrate that the veteran received 
treatment for disabilities of the back and knees, but are 
void of a currently diagnosed bilateral foot disability or 
treatment for the same, and do not demonstrate that any of 
these disabilities were incurred in or aggravated by his 
service.  Accordingly, the records are largely cumulative of 
evidence already of record, and do not constitute evidence 
that raises a reasonable possibility of substantiating the 
claims.

Likewise, the May 2002 SSA decision cannot serve as a basis 
for reopening the claims as that evidence relates that the 
veteran had a bilateral knee disability, a back disability, 
major depressive disorder, and paroxysmal episodes and was 
determined to be disabled effective May 1998, but does not 
relate to an unestablished fact necessary to substantiate the 
claims and does not raise a reasonable possibility of 
substantiating the claims. That is, they do not suggest that 
any currently diagnosed disorders were incurred in, or the 
result of, his period of service.

Finally, the claims may not be reopened on the basis of 
statements submitted by the veteran.  The veteran's 
statements are new but not material and are mainly cumulative 
of those considered at the time of the last prior decision on 
these issues.

Although the veteran has submitted new evidence that was not 
before the RO in November 2000, this new evidence is not 
material to the claims and does not warrant reopening of the 
previously denied claims.  In light of the evidence, it is 
the determination of the Board that new and material evidence 
has not been submitted.  The new evidence does not prove that 
the claimed residuals of a back injury, residuals of injuries 
to the right and left knee, and a bilateral foot disability, 
were incurred in or aggravated by service or are proximately 
due to or the result of some disease or injury incurred in or 
aggravated by service.  Therefore, the new evidence is not 
material.  Thus, the claims for service connection for 
residuals of a back injury, residuals of a right and left 
knee injury, and a bilateral foot disability are not reopened 
and the benefits sought on appeal remain denied.




(CONTINUED ON NEXT PAGE)


ORDER

Service connection for spinal meningitis is denied.

Service connection for major depression, claimed as a mental 
condition, is denied.

Service connection for an eye disability is denied.

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for residuals of a back 
injury has not been submitted, therefore the claim is denied.

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a bilateral foot 
disability has not been submitted, therefore the claim is 
denied.

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for residuals of a right 
knee injury has not been submitted, therefore the claim is 
denied.

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for residuals of a left 
knee injury has not been submitted, therefore the claim is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


